Citation Nr: 1137821	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-32 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disorder. 


REPRESENTATION

Veteran (Appellant)represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from April 1955 to April 1957 and the United States Navy from service from February 1959 to January 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By that rating action, the RO declined to reopen a previously denied claim for service connection for a back disorder.  The Veteran appealed the RO's June 2007 rating action to the Board.  Jurisdiction of the appeal currently resides with the Pittsburgh, Pennsylvania RO.  

In August 2008, the Veteran testified before the undersigned at a hearing at the Pittsburgh, Pennsylvania RO.  A copy of the hearing transcript has been associated with the claims file.

In a March 2009 decision, the Board determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a back disorder.  The Veteran appealed the Board's March 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued a Memorandum Decision vacating the Board's March 2009 decision and remanding the matter for further proceedings consistent with its decision.  The Court found that the Board's reasons in denying the Veteran's petition to reopen a previously denied claim for a back disorder were inadequate, especially in light of a 2004 VA treatment record containing an assessment that the Veteran had a chronic back disorder, statements submitted by the Veteran's wife and sister to the effect that the Veteran had had a chronic back disability since he was discharged from  service in 1957 and an absence of service treatment records from his initial period of military service in the United States Army, the period during which the Veteran claimed to have sustained a back injury.  (See March 2010 Memorandum Decision, pages (pgs). 5-7).

In the decision below, the Board will grant the Veteran's petition to reopen a previously denied claim for service connection for a back disorder. The underlying claim for service connection for a back disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  By a March 1996 rating decision, the RO denied service connection for a back disorder.  The Veteran was notified of the RO's decision that same month, along with his appellate rights, but he did not file a timely Notice of Disagreement.

2.  Since the final March 1996 rating action, additional evidence has been received, which was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder (i.e., clinical and lay evidence of a chronic back disorder).


CONCLUSIONS OF LAW

1.  The March 1996 RO rating decision, wherein the RO denied service connection for a back disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2010).

2.  Evidence received since the final March 1996 rating decision is new and material, and the claim for service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  Section 3.159(b), 38 C.F.R., was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains ot the claim was removed from the regulation.  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: veteran status, existence of a disability, connection between the veteran's service and that disability, degree of disability, and effective date pertaining to the disability).

Regarding the new and material evidence claim on appeal, the Board is granting the Veteran's petition to reopen a previously denied claim for service connection for a back disorder, and remanding the underlying claim on the merits for additional development.  Hence, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of the claim. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

II. Merits Analysis

The Veteran seeks to reopen a previously denied claim for service connection for a back disorder that was last denied by the RO in an unappealed March 1996 rating action.  During a July 2010 hearing, as well as throughout the pendency of the appeal, the Veteran contends that he currently has a back disorder as a result of having fallen off of a tank onto another tank at Camp Polk, Louisiana in 1955 or 1956.  (See VA Form 21-4138, Statement in Support of Claim, accepted as Veteran's Notice of Disagreement, received in July 2007 and an April 2004 VA treatment record).  He maintains that he should not be penalized because his service treatment records from his period of military service in the United States Army, which are germane to the appeal, were destroyed in a fire at the National Personnel Records Center.  (See National Personnel Records Center's December 1995 response to the RO's request for the Veteran's service treatment records for his period of military service in the United States Army (i.e., April 1955 to April 1957)). 

Having carefully considered the evidence in light of the applicable law, the Board finds that new and material evidence has been submitted, and the petition to reopen the previously denied claim for service connection for a back disorder will be granted.

By a final March 1996 rating decision, the RO concluded that there was no evidence of a chronic back disorder during either period of the Veteran's military service or thereafter.  The Veteran was notified of this decision by letter from the RO that same month, including his appellate rights, but he did not appeal.  Thus, the RO's March 1996 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); see also 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).

Once a denial of a claim of service connection has become final, it cannot subsequently be reopened unless new and material evidence has been presented.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Whether new and material evidence is submitted is a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the previously denied claim for service connection for a back disorder. The evidence received subsequent to the March 1996 rating action is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In February 2007, the RO received the Veteran's petition to reopen a previously denied claim for service connection for a back disorder.  (See VA Form, 21-4138, Statement in Support of Claim, received by the Veteran in February 2007).

The evidence received since the RO's final March 1996 rating action includes, but is not limited to, an April 2004 VA treatment report, which contains the Veteran's history of having fallen off a tank during military service in 1956.  After a physical evaluation of the Veteran's spine, the examining clinician's assessment was that he had chronic mechanical low back pain that appeared predominantly secondary to right sacroiliac joint dysfunction and very chronic deconditioning and muscular imbalance (italics added for emphasis).  Also added to the record since the final March 1996 rating action are statements from the Veteran's sister and wife, wherein they reported that the Veteran had injured his back after he fell off a tank during his period of active military service in the United States Army.  The April 2004 VA treatment report and statements of the Veteran's sister and wife are new because they were not of record at the time of the RO's final March 1996 rating action.  They are also material because they pertain to a necessary element of service connection that was found to be lacking in the previous denial, namely the element of a chronic back disability that has been present service discharge in April 1957.  

Hence the evidence creates a reasonable possibility of substantiating the claim. See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that evidence creates a reasonable possibility of substantiating a claim, if it would trigger VA's duty to provide an examination).  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received; the claim for service connection for a back disorder is reopened.


REMAND

With respect to the merits of the Veteran's claim for service connection for a back disorder, the Board has determined that further development is warranted.

The Veteran seeks service connection for a back disability.  He contends that he has a back disability as a result of having fallen off of a tank onto another tank in 1955 or 1956 during his period of military service with the United States Army (i.e., April 1955 to April 1957).  As noted above, service treatment records from this period of military service are not available because they were destroyed by a fire at the National Personnel Records Center.  Service treatment records from the Veteran's period of military service in the United States Navy from February 1959 to January 1963 show that he was seen for complaints of a back ache in April 1961.  A January 1963 service separation examination report reflects that the Veteran's spine was evaluated as "normal."  

Post-service medical evidence includes an April 2004 VA treatment report reflecting that the Veteran gave an in-service history with respect to his back injury that is consistent with that previously reported herein.  After a physical evaluation of the Veteran's spine, the examining clinician entered an assessment of chronic mechanical low back pain that appears predominantly secondary to right sacroiliac joint dysfunction and very chronic deconditioning and muscular imbalance (italics added for emphasis).  

Also of record are statements prepared by the Veteran's wife and sister, received by the RO in February and September 2007, respectively.  They reported that the Veteran had injured his back after he fell off of a tank during his period of active military service in the United States Army.  

In light of the Veteran's, his wife's and sister's statements that he sustained an injury to his back during his period of military service in the United States Army and that he has continued to have back problems since that time, an absence of service treatment records from that period of military service, a notation of a back ache during his second period of military service, and an April 2004 VA clinician's assessment of chronic mechanical low back pain after the Veteran provided the above-cited history with respect to his back injury, he should be afforded a VA examination in order for a medical opinion to be obtained as to whether his current low back disorder is related to an incident of military service.  

Under the VCAA, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the RO/AMC for the following action:
	
1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine whether he suffers from current residuals of a back injury. 
   
The examiner should review the claims folder and acknowledge such review in the examination report or addendum.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current back disability had its onset during a period of military service or is otherwise related to a disease or injury in active duty, including the Veteran's reported account of having injured his back after he fell off of a tank onto a second tank in 1955 or 1956.  
   
The examiner should provide a rationale for this opinion.
   
If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.
   
The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.
   
3.  The RO/AMC should review the examination report to ensure that it contains all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.
   
4.  If the claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


